Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered. Claims 1, 3, 5, 7-13 and 17-20 are amended. Claims 1-20 are currently pending in the application.
Claim Objections
Claims 11-19 are objected to because of the following informalities:  Claim 11 recites “a processor of a first computing device…” (lines 1-2) and subsequently recites in line 11 “the processor”. It appears that “the processor” is intended to refer to “the processor” of the first computing device. Hence, for consistency purposes and to avoid claim ambiguity, the Examiner suggests replacing ““the processor” with “the processor of the first computing device”.
	 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claim 11, the recitation “wherein, to autonomously generate the one or more queries, the processor to analyze the signal sample values to pertain to the sampled grouping” reads awkwardly. The claim is considered ambiguous and does not clearly and precisely define the metes and bounds of the claimed invention. For purpose of examination, the claim will be interpreted as “wherein, to autonomously generate the one or more queries, the processor analyzes the signal sample values to pertain to the sampled grouping”.
Examiner's Note
As per Applicant’s originally filed disclosure (paragraph [0096]), memory, such as a memory component and/or memory states, is intended to be non-transitory;  (paragraph [0139]) [M]emory…may also comprise a computer-readable medium (claims 11-20).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 11 analyzed as representative claim:
	Step 1: Statutory Category?
	Independent claim 11 recites “An apparatus, comprising: a processor of a computing device to:”. Independent Claim 11 falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 11/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components.
Independent Claim 11
Revised 2019 Guidance
An apparatus, comprising: a processor of a first computing device to:
The processor of the first computing device is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
An apparatus (machine) is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[L1]  generate a parameter structure to comprise signal sample values to pertain to a sampled grouping of one or more users associated and/or co-located with one or more user computing devices
The parameter structure and one or more user computing devices are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
Abstract idea: a parameter structure to comprise signal sample values to pertain to a sampled grouping of one or more users is a method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could generate sample values to pertain to a sampled grouping of one or more students as a judgment/opinion. See 2019 Memorandum 52.
[L2]  store the parameter structure to comprise the signal sample values in a memory of the first computing device
The parameter structure and memory of the first computing device are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
Storing information is insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g).
[L3a]  autonomously generate one or more queries applicable to the sampled grouping
Abstract idea: generate one or more queries applicable to the sampled grouping is a method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L3b]  to facilitate a pattern match based, at least in part, on one or more thresholds determined for the sampled grouping
Abstract idea: facilitating a pattern match based, at least in part, on one or more thresholds determined for the sampled grouping is a method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L3c]  wherein, to autonomously generate the one or more queries, 
Abstract idea: generating the one or more queries is a method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L3d]  the processor to analyze the signal sample values to pertain to the sampled grouping;
The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
Abstract idea: analyzing the signal sample values to pertain to the sampled grouping is a method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L4]  store the autonomously generated one or more queries applicable to the sampled grouping in the memory of the first computing device
The memory of the first computing device is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
Storing information is insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g).
[L5a]  and apply the generated signal sample values applicable to the sampled grouping to one or more determined thresholds
Abstract idea: applying the generated signal sample values applicable to the sampled grouping to one or more determined thresholds is a method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L5b]  for determining the pattern match based, at least in part, on the generated parameter structure
The parameter structure is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
Abstract idea: determining the pattern match based, at least in part, on the generated parameter structure is a method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L5c]  to determine one or more performance metrics indicative of a particular degree of understanding and/or retention of one or more particular instructions, directives, procedures and/or policies disseminated as digital content to the sampled grouping
Abstract idea: determine one or more performance metrics is a method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.


	It is apparent that, other than reciting the additional non-abstract limitation noted in the Independent Claim 11/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or using pencil and paper. The mere nominal recitation of the “processor of a first computing device”, “parameter structure”, “one or more user computing devices” and “memory of the first computing device” and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 11/Revised 2019 Guidance Table above, recites the additional limitations of the “processor of a first computing device”, “parameter structure”, “one or more user computing devices” and “memory of the first computing device” at a high level of generality. The originally filed Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 16: Today's computing and/or network systems …; ¶ 17: computing devices…; ¶ 19: one or more computing devices (e.g., mobile devices, tablet devices, laptop computing devices, desktop computing devices, server computing devices, etc.); ¶ 21: adapt one or more computing devices within enterprise computing networks of various sizes…in connection with entities ranging from merely a few computing devices to many thousands of computing devices; ¶ 23: computing devices 110 and/or 130 may comprise IoT-type devices, although claimed subject matter is not limited in scope in this respect. In this context, "IoT-type devices" refer to one or more electronic or computing devices capable of leveraging existing Internet or like infrastructure as part of the so-called "Internet of Things" (IoT), such as via a variety of applicable protocols, domains, applications, etc. IoT may comprise a system of interconnected and/or internetworked physical devices in which computing is embedded into hardware so as to facilitate and/or support devices' ability to acquire, collect, and/or communicate content over one or more communications networks, for example, at times, without human participation and/or interaction. IoT-type devices may include a wide variety of stationary and/or mobile devices, such as, for example, automobile sensors, biochip transponders, heart monitoring implants, kitchen appliances, locks or like fastening devices, solar panel arrays, home gateways, smart gauges, smart telephones, cellular telephones, security cameras, wearable devices, thermostats, Global Positioning System (GPS) transceivers, personal digital assistants (PDAs), virtual assistants, laptop computers, personal entertainment systems, tablet personal computers (PCs), PCs, personal audio or video devices, personal navigation devices, or the like; ¶ 26:…any number of suitable computing platforms and/or devices may be implemented, in whole or in part, to facilitate and/or support one or more techniques and/or processes associated with operating environment 100; ¶ 38: a parameter structure representative of an inbox within a memory of computing device 130; ¶ 50: a parameter structure stored in a memory of one or more computing devices, such as computing device(s) 110, 120 and/or 130…; a parameter structure may store digital content…; ¶ 133:…a device, such as a computing device and/or networking device, may comprise, for example, any of a wide range of digital electronic devices, including, but not limited to, desktop and/or notebook computers, high-definition televisions, digital versatile disc (DVD) and/or other optical disc players and/or recorders, game consoles, satellite television receivers, cellular telephones, tablet devices, wearable devices, personal digital assistants, mobile audio and/or video playback and/or recording devices, Internet of Things (IOT) type devices, or any combination of the foregoing…; ¶ 136:…A computing and/or network device may include and/or may execute a variety of now known and/or to be developed operating systems, derivatives and/or versions thereof, including computer operating systems, such as Windows, iOS, Linux, a mobile operating system, such as iOS, Android, Windows Mobile, and/or the like. A computing device and/or network device may include and/or may execute a variety of possible applications, such as a client software application enabling communication with other devices…; ¶ 137:…Memory 1022 may comprise, for example, random access memory, read only memory, etc., such as in the form of one or more storage devices and/or systems, such as, for example, a disk drive including an optical disc drive, a tape drive, a solid-state memory drive, etc., just to name a few examples…; ¶ 141:…the term "specific apparatus" therefore includes a general purpose computing and/or network device, such as a general purpose computer, once it is programmed to perform particular functions, such as pursuant to program software instructions…; ¶ 143:… processor 1020 may comprise one or more processors, such as controllers, microprocessors, microcontrollers, application specific integrated circuits, digital signal processors, programmable logic devices, field programmable gate arrays, the like, or any combination thereof…; ¶ 145:… In other instances, well -known features were omitted and/or simplified so as not to obscure claimed subject matter The lack of details about the additional elements, as noted earlier, indicates that the above-mentioned additional elements are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). It is apparent that the lack of details about the additional elements, as noted earlier, indicates that the above-mentioned “processor of a first computing device”, “parameter structure”, “one or more user computing devices” and “memory of the first computing device” are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitations, as noted in the Independent Claim 11/Revised 2019 Guidance Table above, represent insignificant extra solution activity that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, Claim 11 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the above-mentioned  “processor of a first computing device”, “parameter structure”, “one or more user computing devices” and “memory of the first computing device” in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	Taking the claim elements separately, the functions performed by the “processor of a first computing device”, “parameter structure”, “one or more user computing devices” and “memory of the first computing device” at each respective step is expressed purely in terms of results, devoid of technical/technological implementation details. More specifically, the originally filed Specification, as noted above, supports a finding that the “processor of a first computing device”, “parameter structure”, “one or more user computing devices” and “memory of the first computing device” are generic, or part of generic devices such as general purpose computers having generic components performing generic functions. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 11/Revised 2019 Guidance Table above, the “store” steps [2] and [4] represent insignificant extra-solution activity (i.e., data gathering) that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). The claims do no more than describe desired functions or outcomes, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of generating a parameter structure, storing the parameter structure, generating signal sample values, facilitating a pattern match, storing the signal sample values, applying the generated signal sample values, determining the pattern match, and determining one or one or more parameters is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 1 is a method comprising additional elements and steps similar to those of Claim 11. A method (process) is a statutory subject matter class. Accordingly, independent claim 1 is rejected similarly to independent claim 11.
	Independent claim 20 is an article, comprising: a computer readable medium having stored thereon instructions executable by a first computing device to perform steps similar to those of Claim 11. An article (machine) is a statutory subject matter class. Accordingly, independent claim 20 is rejected similarly to independent claim 11.
	In regard to the dependent claims:
	Dependent claims 2-10 and 12-19 include all the limitations of respective independent claims 1 and 11 from which they depend and, as such, recite the same abstract idea(s) noted above for respective independent claims 1 and 11. As previously noted, automation of a manual process (claims 7 and 17) does not take the claim out of the mental process grouping. Dependent claims 2-10 and 12-19 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-10 and 12-19 integrates the judicial exception into a practical application. While the dependent claims may have a narrower scope than the representative claims, for reasons similar to those given above, they do not integrate the abstract idea into a practical application, nor amount to significantly more than the recited judicial exception(s). Therefore, dependent claims 2-10 and 12-19 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamecha et al. (US 20190362642 A1) (Dhamecha) in view of TAKANO et al. (US 20200218781 A1) (TAKANO).
Re claims 1, 11 and 20:
	[Claim 11]  Dhamecha teaches or at least suggests an apparatus, comprising: a processor of a first computing device to: generate a parameter structure to comprise signal sample values to pertain to a sampled grouping of one or more users associated and/or co-located with one or more user computing devices; store the parameter structure to comprise the signal sample values in a memory of the first computing device (at least ¶ 22: providing a recommendation for improvement of a tutoring agent using transcripts of interactions between the tutoring agent and students. The system may receive a plurality of transcripts that correspond to interactions between one or more students and a tutoring agent. From the transcripts the system may identify conversational patterns by parsing the transcripts and identifying exchanges between the tutoring agent and the student….); autonomously generate one or more queries applicable to the sampled grouping to facilitate a pattern match based, at least in part, on one or more thresholds determined for the sampled grouping (at least ¶ 22: exchanges may include a single conversational turn by the tutoring agent and a response conversational turn by the student. In other words, the exchange may include an output from the tutoring agent and a response by the student. Each of the responses for each of the tutoring agent and the student may be classified into a response type, for example, a question, a hint, an answer, or the like. The patterns and classified response types identify how the tutoring agent is responding to the student and how the student is responding to the tutoring agent. This information may provide an indication of misunderstanding by either the agent or the student, a mis-ordering of questions, an unexpected difficulty of questions or hints, or the like), wherein, to generate the one or more queries, the processor to analyze the signal sample values to pertain to the sampled grouping; store the generated one or more queries applicable to the sampled grouping in the memory of the first computing device (at least ¶ 27: …group all transcripts that are related to a classroom session into a single group of transcripts. Characteristics of a student may include a mastery level of students, a geographic location of students, historical grades of students, attributes of the students, or the like. For example, the system may group the transcripts into groups based upon how well the student is performing in the class. Other characteristics are possible and contemplated. Accordingly, the plurality of transcripts may include all of the transcripts of a particular group. This grouping may assist the system in determining that the programming of the agent results in issues for a particular group, while other groups may not be affected by the issue);  and apply the generated one or more queries to one or more determined thresholds for determining the pattern match based, at least in part, on the generated parameter structure to determine one or more performance metrics indicative of a particular degree of understanding and/or retention of one 5or more particular instructions, directives, procedures and/or policies disseminated as digital content to the sampled grouping (at least ¶ 27: …the system may group the transcripts into groups based upon how well the student is performing in the class. Other characteristics are possible and contemplated. Accordingly, the plurality of transcripts may include all of the transcripts of a particular group. This grouping may assist the system in determining that the programming of the agent results in issues for a particular group, while other groups may not be affected by the issue…; ¶ 28: …The conversational patterns may indicate a level of understanding between the tutoring agent and the student. Particularly, the conversational patterns may identify how well the student understands the questions or content posed by the tutoring agent and how well the tutoring agent understands the responses provided by the student… ; ¶ 34: … a possible improvement to the tutoring agent can be determined from the identified conversational patterns. The conversational patterns and classified response types may help to identify problems with the tutoring agent or may assist in identifying possible areas of improvement to the tutoring agent…for example, a student mastery is of a certain level, particular topics or content are being presented, a certain question or hint is presented by the tutoring agent, or the like. In other words, the system may attempt to identify a common characteristic between exchanges that have a particular conversational pattern so that the system can identify a possible underlying cause; claims 9 and 19: wherein the determining a possible improvement comprises identifying when the length of time for response by a student to an output provided by the tutoring agent is greater than a predetermined threshold).
Dhamecha appears to be silent on but TAKANO, which relates to examining communication data and return one or more sentiment attribute of the communication data (¶ 5), teaches or at least suggests a processor of a first computing device to: autonomously generate one or more queries (at least ¶ 40:…communication data generated autonomously by an intelligent agent; ¶ 87:…perform processing to adapt autonomously generated intelligent agent communication data for sending to a patron user…autonomously generated intelligent agent generated question data). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the “autonomously generated intelligent agent generated question data” feature of TAKANO within the teachings of Dhamecha in order to predictably yield an enhanced apparatus for recommending an improvement to a tutoring agent that would allow using artificial intelligence (AI) action decisions while assisting in a development of the tutoring agent to present questions to a student.
	[Claim 1]  The claim is a method comprising steps similar to those of Claim 11. Accordingly, independent claim 1 is rejected similarly to  independent claim 11.
	[Claim 20]  The claim is an article, comprising: a computer readable medium having stored thereon instructions executable by a computing device to perform steps similar to those of Claim 11. Accordingly, independent claim 20 is rejected similarly to  independent claim 11.
Re claims 2-6 and 12-16:
	[Claims 2-6 and 12-16]  Dhamecha in view of TAKANO teaches or at least suggests electronically accessing one or more previously determined performance metrics for determining a performance metric correlation; and generating the one or more performance metrics based at least in part on the determined pattern matching and one or more previously determined performance metrics; implementing the performance metric correlation based at least in part on the one or more generated performance metrics and the sampled grouping, wherein the generating the parameter structure comprising signal sample values pertaining to the sampled grouping includes obtaining one or more performance metric values at least in part via input indicative of descriptors correlated to the sampled grouping, wherein the signal sample values pertaining to the sampled group comprises previously obtained and/or previously determined metric values pertaining to the sampled grouping, wherein the signal sample values pertaining to the sampled grouping comprises previously obtained and/or previously determined metric values pertaining to the sampled grouping (at least Dhamecha: ¶ 27: Characteristics of a student may include a mastery level of students, a geographic location of students, historical grades of students, attributes of the students, or the like; TAKANO: ¶ 25:…historical records of prior communication sessions with patron users, session data of current communication sessions with patron users, session data of items or services of an enterprise consumed by patron users, and speech profile data of respective patron users that specifies characteristics of the respective patron user's speech. Enterprise system 110 can use such speech profile data for recognizing a patron as a certain patron having a profile stored in users area 2121 and for recognizing attributes, e.g. sentiment parameter values of a patron user's speech; ¶ 27: observe accumulated data of historical communication sessions between patron users and an enterprise agent and can identify phrases special to an endeavor of an enterprise as having a meaning in common with a certain sentiment neutral phrase; ¶ 28:  certain speech is selected for presentment to a patron user in dependence on a patron users exhibited emotional state, e.g. the most recently exhibited emotional state of a patron use; ¶ 70:… For training of predictive model 8002 as shown in FIG. 8, an administrator user for example can observe accumulated data of historical communication sessions between patron users and an enterprise agent and can identify phrases special to an endeavor of an enterprise as having a meaning in common with a certain sentiment neutral phrase). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have additionally incorporated the historical data usage of TAKANO within the teachings of Dhamecha in order to predictably yield an enhanced apparatus for recommending an improvement to a tutoring agent that enables the tracking of improvement over time which gives key insights.
Re claims 7-10 and 17-19:
	[Claims 7-10 and 17-19]  Dhamecha in view of TAKANO teaches or at least suggests wherein the analysis of the signal sample values pertaining to the sampled grouping includes an autonomous keyword analysis of the one or more particular instructions, directives, procedures and/or policies disseminated as digital content to the sampled grouping, wherein the autonomously generating the one or more queries applicable to the sampled grouping to facilitate the pattern matching further includes initiating electronic delivery of the one or more autonomously generated queries to the one or more user computing devices, obtaining one or more parameters representative of one or more assessment values responsive to the one or more autonomously generated queries via one or more inputs obtained from the sampled grouping via the one or more user computing devices, wherein the applying the autonomously generated or more queries to the one or more determined thresholds for determining the pattern 4matching includes applying the one or more parameters indicative of the one or more assessment values obtained from the sampled grouping to one or more parameters indicative of one or more previously determined assessment values to the autonomously generated one or more queries (at least Dhamecha: ¶¶ 27, 28;  ¶ 34: the system may identify that a conversational pattern consistently or frequently occurs when certain conditions are met, for example, a student mastery is of a certain level, particular topics or content are being presented, a certain question or hint is presented by the tutoring agent, or the like. In other words, the system may attempt to identify a common characteristic between exchanges that have a particular conversational pattern so that the system can identify a possible underlying cause; TAKANO: ¶¶ 25, 27, 28;  ¶ 30: running a Natural Language Processing (NLP) process for determining one or more NLP output parameter of a message..; ¶ 31: By running of an NLP process enterprise system 110 can perform a number of processes including one or more of (a) topic classification and output of one or more topic NLP output parameter for a received message (b) sentiment classification and output of one or more sentiment NLP output parameter for a received message or (c) other NLP classifications and output of one or more other NLP output parameter for the received message; ¶ 32:…Topic analysis can apply a variety of technologies e.g. one or more of Hidden Markov model (HMM), artificial chains, passage similarities using word co-occurrence, topic modeling, or clustering. Sentiment analysis for sentiment classification and output of one or more sentiment NLP parameter can determine the attitude of a speaker or a writer with respect to some topic or the overall contextual polarity of a document…; ¶ 37:…determine sentiment parameter values associated with language content e.g. spoken words or text based words entered e.g. typed into a user interface by a patron user; ¶ 56:… performing sentence segmentation processing to identify, e.g. phrases and words within sentences; ¶ 87). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have additionally incorporated the Natural Language Processing (NLP) feature of TAKANO within the teachings of Dhamecha in order to predictably yield an enhanced apparatus for recommending an improvement to a tutoring agent that better extract user data or information and improve on more complex analytics tasks.
Response to Arguments
Rejections Under 35 U.S.C. § 112
	The previous rejections under 35 U.S.C. § 112(b) are withdrawn in view of the Assignee’s amendment to the claims. However, these amendments raise new issues
under 35 U.S.C. § 112 (b) as noted in the rejections of claims 11-19 above not repeated herein.
Rejections Under 35 U.S.C. § 101
	The Assignee’s arguments filed 09/08//2022 have been fully considered but they are not persuasive. 
	Assignee first asserts that “it would not be possible for the human mind to
perform the recited elements of amended claim 1”. This contention is unpersuasive because Assignee has not provided any reason or evidence, that the observations, evaluations, and judgments made in steps [L1], [L3a]–[L3d] and [L5a] –[L5c] are unable to be performed in the human mind. Attorney argument cannot take the place of evidence in the record. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).
	Assignee then asserts “the claims at issue specifically recite a technical improvement”. In support of this assertion, Assignee adds emphasis to the claim feature “to determine one or more performance metrics indicative of a particular degree of understanding and/or retention of one or more particular instructions, directives, procedures and/or policies disseminated as digital content to the sampled grouping” and purports “this goes beyond, in a meaningful way, generally linking the use of a judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception, as is clearly shown in the patent application, as filed”. However, recitations in the Specification of “electronic infrastructure for digital content delivery, which may include instructional delivery, for example, and/or online assessment management may prove to be beneficial”, “improved comprehension and/or retention of disseminated digital content, which, in turn, may lead to improved implementation of particular instructions, directives, policies, etc”, “indicative of a particular level of retention of disseminated digital content”, “particular degree of compliance with one or more particular instructions, procedures and/or policies communicated via particular disseminated digital content”, “estimate or evaluate how well a sampled grouping performed responsive to disseminated digital content”, “indicative of a particular degree of understanding, retention and/or implementation of specific instructions, directives, procedures, policies”, and “autonomously generating a parameter structure comprising signal sample values pertaining to a sampled grouping of one or more users associated and/or co- located with one or more computing devices, generating signal sample values (e.g., one or more queries) applicable to the sampled grouping to facilitate a pattern matching based, at least in part, on one or more thresholds determined for the sampled grouping, and applying the autonomously generated signal sample values (e.g., one or more queries) to the one or more determined thresholds for determining the pattern matching based, at least in part, on the generated parameter structure to determine one or more performance metrics indicative of a particular degree of understanding and/or retention of one or more particular instructions, directives, procedures and/or policies disseminated as digital content to the sampled grouping of users” do not provide evidence of improving the recited “processor of a first computing device”, “parameter structure”, “one or more user computing devices” and “memory of the first computing device”. In particular, the cited portions generally repeat claim language indicated in the Independent Claim 11/Revised 2019 Guidance Table above to be abstract or provide broad suggestions of potential benefits/improvement (i.e., “may prove beneficial”; “may lead to improved performance for particular entities (e.g., businesses, organizations, associations, governments, etc.)”)  without any technical details. As set forth in MPEP § 2106.05(a): “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” Here, Assignee has not provided any details regarding how the recited “processor of a first computing device”, “parameter structure”, “one or more user computing devices” and “memory of the first computing device” (claim 11) include more than mere instructions to perform the recited steps to qualify as an improvement to an existing technology. Assignee’s generic computer implementation performs steps or functions that can be performed alternatively by a human as a method of organizing human activity, in the mind, and/or using pen. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology’”. See Trading Techs. Int’l, 921 F.3d at 1384 quoting Credit Acceptance Corp., 859 F.3d at 1055.
	Assignee additionally asserts “claimed subject matter represents improvements over existing technology, and thus, claimed subject matter is not merely well-known, routine or conventional. To be more specific, it is inventive. Specifically, as shall be discussed below, the Examiner has been unable to provide documents that meet the aforementioned limitations of claim 1, as amended. Thus, claim 1, as amended, patentably distinguishes from the documents cited by the Examiner. As such, claim 1, as amended, recites a technical improvement”. These arguments are not consistent with legal precedent on patent eligibility. As the Supreme Court has stated, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diehr, 450 U.S. at 188–89. In other words, to the extent Assignee is arguing that the claimed invention is not directed to an abstract idea because it is novel and nonobvious, the Examiner is not persuaded because a novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 566 U.S. at 90; see also Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013) (“Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.”) and Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (“[U]nder the
Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”).
	Assignee additionally argues that “as seen in the passages recited above, embodiments may provide potential benefits. For example, embodiments may provide improved comprehension and/or retention of disseminated digital content, leading to improved performance for particular entities (e.g., businesses, organizations, associations, governments. Claimed subject matter includes inventive methods and apparatus to perform such operations. Assignee respectfully submits that claimed subject matter represents improvements over existing technology, and thus, claimed subject matter is not merely well-known, routine or conventional. Thus, Assignee respectfully submits that under step 2B the claims (e.g., claims 1-5, 8-18 and 20-23) amount to significantly more than the judicial exception”. These arguments are not persuasive. In particular, comprehension is what someone understands as he/she reads material in that present moment. Retention is what said someone remembers later on. Clearly, comprehension and retention are abstract concepts. Assuming arguendo the claims provides Assignee’s alleged improvements, an improvement to an abstract idea does not constitute an improvement in the functioning of a computer, machine, state transformation or applying the abstract idea in a meaningful way beyond generally limiting the abstract idea to a particular technological environment. See MPEP § 2106.05. A claim for a useful or beneficial abstract idea is still an abstract idea. See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379-80 (Fed. Cir. 2015). As noted earlier, Assignee’s remarks do not provide evidence that the limitations of representative claim 11 would result in the improvement of a technical problem. It is well settled that mere attorney’s arguments and conclusory statements, which are unsupported by factual evidence, are given little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
	In view of the foregoing, the Examiner maintains that the claims are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Rejections Under 35 U.S.C. § 102 and 35 U.S.C. § 103
	Applicant’s arguments are moot in view of new grounds of rejections necessitated by Applicant’s claim amendment.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO
Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715